Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 1 of 23

EXHIBIT
THREE

Larry N. Stern Declaration and Report

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 2 of 23

United States of America (“Government”) v Daniel Carpenter (“Defendant”) Case
3:13 CR 226 (RNC), United States District Court for District of Connecticut

I, Larry N. Stern, FSA, MAAA, declare as follows:
INTRODUCTION

Counsel for Defendant has retained me to analyze, evaluate, and render my
opinions, based on accepted actuarial principles, and on my knowledge of life
insurance industry practice and experience as part of (and consulting to) life
insurance company managements; issues and actions related to the
appropriateness of the Government's calculations for restitution in the above
referenced iitigation.

My analysis and opinions are based on the information produced to date by
Counsel. I reserve the right to supplement and amend my analysis and opinions,
as additional information is available.

BACKGROUND AND QUALIFICATIONS

I am President of Canterbury Consulting, LLC, an actuarial consulting firm and
licensed reinsurance intermediary in Charlotte, North Carolina.

I earned a B.S. degree with honors and distinction from Indiana University School
of Business in 1971. I am a Fellow of the Society of Actuaries and a Member of the
American Academy of Actuaries. A copy of my curriculum vitae summarizing my
background and experiences is attached to this report as Exhibit A.

I have held numerous actuarial positions over the course of my career. For twenty
years, I worked at three separate direct writing insurance companies, last serving
for eight years as a Senior Vice President and Chief Actuary. I worked for nine
years at a global management and actuarial consulting firm serving as a Principal
and Consultant and as the firm's practice leader for product development of life
insurance and annuity products. For two years I worked at an international
reinsurance company serving as Executive Vice President and Group Head, Financial
Solutions. And for the last sixteen years I have served as President of Canterbury
Consulting, LLC,

Based on my prior professional experience, I am very familiar with universal life
insurance products including the type of products at issue in this litigation. As a
practicing actuary,

" I have designed, developed, and priced many universal life policies for life
insurance companies at which I was employed and for life insurance
companies for which I was a consultant.

= I have drafted or contributed to the drafting of many universal life policy

forms.
«s I have provided product specification documentation for these policies to IT

 

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 3 of 23

departments within these companies.

" I have been directly responsible for evaluating, negotiating, and executing
reinsurance agreements affecting universal life products.

" I have participated in discussions relating to how universal life policies are
underwritten for new business and reinstatement purposes, and now they are
administered by customer service departments.

I have been engaged as an expert in several insurance industry-related litigation
matters. These engagements have involved:

" Reviewing cost of insurance (COI) rate increases on blocks of universal life
policies which were not in accordance with policy form language;

" Determining the value of an agent’s/agency’s book of business;

" Reviewing a dispute involving a declined insured’s claim to reinstatement
policies with a former insurance company;

=» Reviewing a dispute involving a life insurance company’s incorrect
administration of IRC §7702/ §7702A compliance;

* Reviewing a dispute involving the termination of two second-to-die universal
life policies at attained age 100 instead of extending the maturity date; and

" Reviewing disputes between direct writing insurance companies, reinsurers,
and retrocessionnaires (reinsurers of reinsurers),

SCOPE OF ENGAGEMENT

I have reviewed the documents produced to date by Counsel, as well as other
materials available from other sources. These documents are listed in Exhibit B
attached to this report.

I am not an attorney, and I am not rendering any opinions concerning any !egai
issues raised. I understand the Court will decide all issues of law reiating to the
Government's claims and any defenses asserted by the Defendant.

I have been engaged to analyze, evaluate, and render my opinions, based on
accepted actuarial principles, and on my knowledge of life insurance industry
practice and experience as part of (and consulting to) life insurance company
managements, issues and actions related to the appropriateness of the
Government’s calculations for restitution in the above referenced litigation.

I reserve the right to modify or supplement the opinions set forth in this declaration
based on the receipt of additional information.

SUMMARY OF OPINIONS
I, Larry N. Stern, President of Canterbury Consulting, LLC., am a member of the
American Academy of Actuaries and I meet the Qualification Standards of the

American Academy of Actuaries to render the actuarial opinions contained herein.

Based on my analysis of the information I have considered, based on accepted

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 4 of 23

actuarial principles, and based on my knowledge of life insurance industry practice
and experience as a part of (and consulting to) ‘life insurance company
managements, I have formed the following opinions relating to the Government's
calculations for restitution:

« The Government's loss calculations do not follow actuarial principles
“ The Government’s loss calculations do not reflect how insurance companies
develop profits or losses
=" The Government's loss caiculation assumptions are based on false premises,
including
o Companies have suffered losses and should quit the insurance business
o Affected companies cannot adjust costs after suffering losses
o Stranger Owned Life Insurance ("STOLI”) policies will be kept in force
until the death of the insured
= The affected insurance companies do not appear to have suffered losses
o They continue to collect premiums, pay death benefits, receive
reinsurance reimbursement, efc,
o They have not asked for any restitution
" The Government’s loss calculations do not show the amount of recovered
death proceeds the insurance companies have received from their respective
reinsurers. It appears each and every policy in the Trust was
reinsured. Therefore, it was clearly erroneous for the Government not to
take into account the proceeds received from the reinsurers
® The Government’s loss calculations attribute to the Defendant the costs of
doing business for the insurance companies. These are expenses included in
the determination of the appropriate premium rate paid by the
policyholder. It makes no sense to attribute to the Defendant the cost of
doing business for a modern life insurance company.
= The Government's loss calculations are based on the false premise once an
insurance company issues a policy it cannot be void for fraud or, in the
alternative, the company cannot adjust the cost of the policy on a unilateral
basis. Both of these theories of the Government are patently erroneous as:
o JI am aware of litigation in which the insurance company has voided an
insurance policy for fraud after the two-year incontestability period, and
o I have been involved in litigation where the insurance company has raised
cost of insurance rates on a unilateral basis

THE BUSINESS OF LIFE INSURANCE

Life insurance companies are in business to make a profit by assuming the risk of
premature death, accumulating assets, and deploying capital for societal needs.
Insurance companies use actuaries to calculate the estimated actual costs to them
of providing someone with insurance coverage by assessing certain risks; one of
these risks is mortality. Actuaries can be viewed as the mathematicians for
insurance companies. They study the risks assumed by the companies when
issuing insurance policies and prepare financial projections based on those risks.
The actuaries employed - directly or engaged — by a life insurance company design,
develop, and price life insurance policies issued by life insurance companies.

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 5 of 23

Every life insurance policy is a contract - a long-term contract. It’s essentially an
agreement between a policyholder and a company, if the policyholder pays his/her
premiums, the insurance company will pay a sum of money (the face amount or the
death benefit) to a beneficiary if the insured dies while the policy is in force.
Alternatively, if the policyholder wishes to discontinue paying premiums and the
policy has accumulated a cash value; the policyholder can receive the cash value by
surrendering the policy (at which point the policy coverage terminates).

LIFE INSURANCE POLICY PRICING

The cost of providing insurance to an individual! is not based on the specific person's
mortality risk. It is impossible to predict exactly when any one individual will die.
Actuaries make calculations based on the concept of the “law of large numbers”,
The average life expectancy Is based on certain age, gender, and risk classification
characteristics. Actuaries use data in the aggregate to estabiish premium rates for
certain “buckets” of policyholders - in essence, these “buckets” are “pricing cells”.
When someone buys a policy, they are given a pre-determined premium rate (cost
for the insurance) for each year based on the “bucket” into which they fall.

The Premium Rate. The premium rate established by the actuaries in pricing
policies must cover two primary contingent costs:

" Claim costs - for life insurance, death benefits when the insured dies and/or
cash values when the policies are surrendered with positive cash value
»® Issue and administrative maintenance cost —- all other costs of doing business

Since life insurance is a long-term contract, it is impossible to predict exactly when
any one individual will die, and the pattern of insurance costs does not match the
pattern of premium receipts, companies must set aside a portion of each premium
received as a reserve to meet future claim obligations. The amount of reserve is
determined by formula and is regulated (uniformly) by each state insurance
commissioner. Each premium can be subdivided into component parts:

= Claim costs

« Reserve increases/decreases

“« Commissions

" Other expenses (underwriting, issue, administrative, taxes, company
overhead, etc)

= Profit

Profit Objectives. As noted above, “profit” is a component of each premium.
Policies are priced not with regard to any one individual, but each policy makes its
anticipated contribution to the profitability of the company. Life insurance company
management defines desirable levels of acceptable profit. Actuaries translate profit
objectives into pricing metrics. The complexities of the insurance business, the
jong-term nature of the business, and the impact of accounting and reserving
standards on the emergence of profit have generated a number of pricing metrics.

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 6 of 23

Pricing Metrics. It is widely known companies incur high first year expenses
(acquisition costs) when issuing a policy. In most instances these expenses exceed
the amount of premium received. The excess is “borrowed” from surplus, referred
to as “new business strain”. In renewal years the “profit” component of the
premium replenishes surplus, thereafter making a positive contribution to the
profitability of the company. Actuaries must take this into consideration when
pricing policies to make sure the premiums charged adequately meet company
profit objectives - actuaries use pricing metrics as a means to measure various
aspects of premium adequacy. The most common forms of pricing metrics used by
actuaries with regard to life insurance policies inciude the following:

* “Internal Rate of Return (IRR) - defined as the discount rate at which the
present value of distributable earnings is equal to zero; or the present value
of future contribution to free surplus equals the initial outlay. This may be
the most widely used metric generally tied to the equity return objectives of
the company. A typical IRR measure in today’s economic environment
may be expressed in the range 8% - 10% for universal life policies.

= Profit Margin (PM) - defined as the ratio of present value of profits to present
value of premiums. Profits can be pre-tax or after-tax, with the discount rate
defined accordingly. This is another widely used metric providing an
economic view of profit, independent of capital and reserve methodology,
For policies with little to no new business strain, PM is a good alternative to
IRR. <A typical PM measure in today’s economic environment may be
expressed in the range 3% - 5% for universal life policies.

* Break-Even Year (BEY) - defined as the first year when the accumulated
cash flows exceed the reserve (or cash value) and subsequently remain
positive. This correlates to the year in which the contribution to surplus has
adequately replenished the new business strain from surplus. A year-by-
year analysis can provide valuable insight into how quickly the acquisition
costs are recovered. This is a widely used metric for policies where there is a
significant risk of early lapses, such as policies with exceptionally high
acquisition costs. BEY is usually considered a supplement to IRR and PM. A
typical BEY measure in today’s economic environment may be expressed in
the range 5 - 7 years from date of issue for universal life policies.”

Pricing Assumptions, Actuaries when pricing the policies make assumptions about
anticipated future experience considering the characteristics of the individuals who
are expected te buy policies. The principal “pricing assumptions” include the
following:

=» Mortality (probabilities of dying)

" Investment income (insurance companies accumulate assets when
policyholders pay premiums in excess of the yearly mortality and expense
costs; insurance companies earn investment income from these
accumulations)

= Persistency (probabilities of how many policyholders and for how long they
will continue to pay premiums to keep the policies in force)

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 7 of 23

» Expenses (commissions, issue/maintenance, overhead, taxes, etc.)
= Contribution to risk-based capital (“assigned” portion of surplus to cover risks
associated with doing business, as distinguished from “free” surplus)

Mortality. Different segments of the population exhibit different patterns of
mortality as evidenced by health, socio-economics, education, etc. Actuaries study
and analyze mortality experience of these different characteristics. When pricing
life insurance policies, “life insurance mortality statistics” are the basis for the
mortality pricing assumption. When a company decides it wants to market a
particular policy it determines which group of individuals will be most likely to buy
it. The actuaries must consider this group of potential! insureds when determining
the appropriate mortality assumption. For example, a policy designed to provide
insurance to older individuals ages 70 and above with face amounts in excess of
$1,000,000 to meet ultimate estate tax needs would be expected to exhibit a
different pattern of mortality than a policy designed to provide insurance to
younger individuals ages 30 ~ 55 with face amounts less than $500,000 to meet
income replacement needs.

Investment Income. Whole life and term policies require policyholders to pay a
level premium for the duration of the coverage. Universal life policies provide the
policyholder the opportunity to pay additional premiums in excess of the monthiy
deductions. With whole life and universal life (excess premiums) the policyholder
accumulates a cash value. These amounts contribute to the reserves the company

must hold.

Insurance companies earn investment income on the funds deposited with them.
Actuaries must be aware of the company’s investment strategy - most likely in
bonds or mortgages, which match up to the long-term nature of the insurance
policies - and the current investment yield rates to be earned on these
investments. Policyholders paying premiums in excess of the cost of their
insurance protection demonstrate a trust the insurance companies will use the
deposited funds to meet the needs of society — such as, capital for corporations to
manufacture goods and services, mortgages for homes and _ businesses,
governments to protect the interests of citizens, etc.

Persistency. It is widely known not every life insurance policy bought will be held
until a death benefit is paid. Just as with mortality risks, different segments of the
population exhibit different patterns of how long a policyholder will continue to keep
the policy in force - some for short periods, some for long periods, some until the
death benefit is paid. The length of time is closely aligned with the need for life
insurance coverage, and similar “mortality-like” characteristics (health, socio-
economics, education, etc.). For example, older individuals wanting the insurance
proceeds to cover estate taxes at their death may keep the policies in force for a
long period of time. Younger individuals may want the insurance for a finite
number - 10 or 20 - of years. Actuaries must take into consideration the potential
group of individuals who will buy the policies and their “buying” characteristics,
Just as with mortality, actuaries study and analyze persistency experience of these
different groups of individuals.

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 8 of 23

Expenses. The policy premium must cover the expenses incurred by the company
to be in business. This involves all expenses and are broken down into four main

categories:

= Percent of premium - commissions paid to the agents and other marketing
expenses, which can be related to the amount of premium paid by
policyholders

= Per $1,000 of face amount - underwriting expenses, which vary with the
amount of the death benefit; more medical/financial/personal information Is
required to be submitted with applications for higher death benefits and by
older individuals

“ Per policy - issue and maintenance expenses, which are, or are close to, the
same for any policy regardless of the death benefit or the amount of
premiums paid

=" Taxes - as with all United States businesses, insurance companies are
subject to paying Federal Income Taxes. As an insurance company they are
also subject to paying regulatory fees and taxes.

Actuaries must take into consideration how expenses are to be apportioned to
policies to be sure in the aggregate each policy contributes sufficiently to cover its
fair share of the expenses incurred by the company.

Contribution to Risk-Based Capital. A portion of the company’s surplus is to be heid
as “assigned” for risks of doing business assumed by the company, which are not
otherwise priced for in the policies. This “assigned” surplus is required by
regulators (and rating agencies) and is used for evaluating the performance and
financial stability of the company. The amount of risk-based capital is determined
by formula, expressed as a ratio (RBC ratio), with certain benchmarks. If the
company’s RBC ratio falls below a specified level, it is an indication the company
may be in financial difficulty, and may have issues with continuing in business,
requiring intervention from regulators. Actuaries must take this into consideration,
and allow for policy pricing to maintain “safe” RBC ratios.

Reinsurance. The role of reinsurance is important in understanding how much
mortality risk of each policy the company is willing to assume. As noted, it is
impossible to predict exactly when any one individual will die. It is possible for an
individual to buy a life insurance policy and within a few years after issue die
unexpectedly. The payment of an earlier-than-anticipated death claim may have
significant impact on the financial condition of the insurance company, especially if
the death benefit is for a very high face amount. Even if the policy has been in
force for a long period of time, the payment of the death benefit may have
significant impact on the financial condition of the company if the death benefit is
for a very high face amount.

The “true” cost to the insurance company when a death claim occurs is not the face
amount (or death benefit) even though the check paid to the beneficiary is the full
amount. Remember the insurance company holds a reserve (as required by

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 9 of 23

regulators) for each policy. This reserve is part of the full payment. Therefore, the
“true” cost is the difference between the face amount and the reserve - commonly
referred to as the Net Amount at Risk (NAR).

The insurance company uses current year cash flows and/or free surplus funds to
cover the cost of the NAR. Since there is a limit to the amount of surplus, it stands
to reason there is a limit on the amount an insurance company can afford to pay for
each death claim. Actuaries analyze a company’s mortality experience, anticipated
future mortality experience, and reserves to determine a safe level of how much
the company can afford to pay on each death claim. This establishes the maximum
portion of a policy’s death benefit risk the company will assume — referred to as the
retention limit.

For policies issued with face amounts above the retention limit, the company buys
“insurance” from another company referred to as a reinsurer. The transaction is
referred to as reinsurance. Reinsurers assume excess mortality risk for which they
charge a premium, paid by the insurance company (referred to as the ceding
company) issuing the policy. When a death claim occurs, the reinsurer reimburses
the ceding company for the portion of the death benefit the reinsurer has assumed.
For example, assume the company’s retention limit is $1,000,000:

» For all policies it issues with a face amount equal to or less than $1,000,000,
the company assumes all the risk. When a death occurs, the company pays
the entire death benefit.

* For all policies it issues with a face amount in excess of $1,000,000, the
company assumes its retention limit of risk, and a reinsurer (or a group of
reinsurers) assumes the excess risk. If, for example, the policy has a face
amount of $10,000,000 the ceding company buys $9,000,000 of insurance
from the reinsurer(s) and pays premiums each year for this reinsurance.
When a death occurs, the ceding company pays the entire $10,000,000
death benefit to the beneficiary and receives reimbursement for $9,060,000
from the reinsurer(s).

ACTUARIES PRICE POLICIES IN THE SAME MANNER AS INSURANCE
COMPANIES DEVELOP PROFITS AND LOSSES

As noted above, life insurance companies are in business to make a profit by
assuming the risk of premature death, the accumulation of assets, and the
deployment of capital for societal needs. The process of accounting for this is as
follows for each policy year:

» (+) Receive premiums paid by policyholders

" (+) Earn investment income on accumulated assets and premiums in excess
of expenses

" (-) Pay policy expenses

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 10 of 23

(~) Pay cash values (if positive} to policyholders lapsing policies
« (-) Pay death benefits
o (-) Pay premium to reinsurer for in force policy death benefits in excess of
retention
o (+) Receive reimbursement for death claims in excess of retention
» (+ or -) Change in reserves (this may be positive or negative depending on
the face amounts of policies in force each year and the change in the total
reserves held for in force policies)
(=) Net Income (before taxes)
(-) Pay Federal Income Taxes on net income
(=} Net Income (after taxes)
(-) Make contribution to risk-based capital (a portion of Net Income after
taxes is apportioned to assigned surplus)
* (=) Distributable Earnings

Actuaries follow this progression in a pricing simulation of cash flows calied a profit
projection. The year-by-year figures for Net Income (before and after taxes) as
well as Distributable Earnings provide a picture of the pattern of profits by duration,
which may be positive or negative (and is expected to be negative for the first few
years). Usually the pricing simulation is prepared over a 25-year or 30-year
“pricing horizon”. The actuaries compare the results to the profit objectives:

» The first year in which the Net Income or Distributable Earning figures are
positive (and remain positive) indicates the Break-Even Year (BEY)

» Using a discount interest rate, calculating the present value of the Net
Income and/or Distributable Earnings compared to the present value of
Premiums produces the Profit Margin (PM)

« The calculated discount rate at which the Initial duration “new business
strain” {Net Income or Distributable earnings - and generally a negative
number}, compared to the stream of Net Income or Distributable Earnings in
renewal years (a stream that may include a negative number but for the
most part is made up of positive numbers) equates to zero produces the
Internal Rate of Return (IRR)

To the extent the resulting profit metrics do not compare favorably to the company
profit objectives, the actuaries know to change the premium (up or down) and/or
adjust some of the assumptions. The pricing simulation continues in iterations until
such time as the actuaries are comfortable the policy pricing is adequate to meet
the company objectives. In addition, the actuaries vary assumptions slightly to
measure the impact of variations on future profitability — recall the assumptions are
the best estimate of anticipated future experience. There is no guarantee
conditions wiil remain constant - especially over a 25-year or 30-year period.

Actuaries use this same cash flow projection simulation methodology when tasked
with evaluating a block of business. Cash flow projections generate the present
value of future profits based on assumptions actuaries select to represent the
characteristics of the individuals insured by the policies in question.

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 11 of 23

UNIVERSAL LIFE INSURANCE

The types of insurance policies at issue in this litigation are Universal! Life policies.
Up until the late 1970's, life insurance companies sold primarily two types of life
insurance products — term and whole life. Term life insurance is issued for a
specified period of years, does not build significant cash value, and expires without
value at the end of the specified term. Whole life insurance is permanent insurance
issued for the life of the insured and accumulates a cash value. Premiums for both
types of life insurance are fixed during the entire time the policy remains in force.

During the 1970's and 1980's, interest rates and the stock market indices in the
United States spiked upward. The interest rates credited within whole life insurance
products became unattractive compared to alternative investment opportunities.
AS a consequence, many consumers began purchasing less expensive term
insurance and invested the premium savings to take advantage of higher returns
available through investment products.

Universal life insurance is a hybrid product designed to provide the permanency of
death protection (through a stated face amount of coverage) together with a
separate savings component (through an accumulation account earning credited
interest). In a sense, universal life became the life insurance industry’s answer to
“puy term and invest the difference” all contained in one policy. Premiums paid
under a universal life policy are flexible in amount and, when paid, are deposited
into the savings component (“accumulation account”) from which a cost of
insurance (“COI”) and expense charge is withdrawn monthly (together the monthly
deduction).

Universal life policies state the company may charge COI rates up to a maximum
rate for each attained age {based on an industry regulatory mortality table). The
company may charge a COI rate /ess than the guarantee and has the right to adjust
this rate based on future expectations for cost factors. The policies state the
company must credit a minimum guaranteed interest rate to the accumulated
account. The company may credit an interest rate higher than the minimum and
has the right to adjust this rate based on current (and future) economic conditions.

Consistent with these principles, I presume the actuaries for the insurance
companies involved in this litigation designed, priced, and developed the policies at
issue in this litigation in accordance with sound actuarial principles and actuarial
standards of performance, and within regulatory guidelines.

10

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 12 of 23

PRICING NON-STOLI AND STOLI POLICIES

Assumptions made by actuaries when pricing policies resemble the characteristics
of the individuals who will buy the policies. When the policies in this litigation were
priced, perhaps it was not widely anticipated the policies would become STOLI or
life settlement policies. The assumptions made by the actuaries would reflect the
general population of individuals who normally buy the insurance companies’
policies. Assumptions pertaining to mortality, lapse, and premium payment amount
would be reflective of these general populations. If the policies were designed to
meet the needs of estate planning purposes (i.e. high face amounts), most likely
the policyholder would be a trust, and premiums would be paid until the insureds
died; low lapse rates might be assumed.

On the other hand, STOLI policy characteristics would point to older insureds with
higher face amounts; policies that could be expected to remain in force for the
anticipated life expectancy of the insured; premium payment amounts that would
be expected to be the minimum amount required to keep the policy in force but not
necessarily to the death of the insured. Hedge funds often become third-party
owners of STOLI policies. The hedge fund contemplates paying premiums for the
life expectancy of the insured. The policy may lapse at the point the hedge fund
realizes the insured has lived or is likely to live past their life expectancy. If a
company chose to design and price policies for this market, the actuaries would
definitely select the appropriate assumptions reflective of the anticipated
experience; higher lapse rates than those for estate planning purposes might be
assumed.

FROM AN ACTUARIAL PERSPECTIVE THE GOVERNMENT'S LOSS
CALCULATION METHOLODOGY AND LOGIC IS FLAWED

The Government's actual! loss calculations for restitution are based on the formula
approved by the Second Circuit in United States v Binday, 804 F.3 558, 595 (2
Cir 2015). The court adopted this loss calculation finding it was “a reasonable
estimate of the loss given the available information.” (“Binday”) I am not aware
of what “available information” the Government possessed at the time it made the
calculations; however, the method and logic of the calculations is flawed — it does
not follow actuarial principles and standards of practice when evaluating blocks of
life insurance policies and it does not represent how insurance companies make
money.

“The Government has reviewed the Charter Oak Trust (“COT”) policies and
contacted the various companies to obtain information in an effort to provide a best
estimate of what will likely happen with the remaining policies. Based on this
review it is highly unlikely that any of the six carriers listed above will receive a
windfail.”? The six companies identified are:

« ANICO (American National)

» AXA
® Lincoln

il

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 13 of 23

» MetLife
® Penn Mutual
® Transamerica

In all there were 84 universal life policies issued by the six companies. Sixty-six
policies terminated because of death (7), lapse (51), or other reason (8). Eighteen
policies remain active in force. The Government’s “other” category shouid be added
to the lapse category, because there were four rescinded Penn Mutuai policies and
Penn Mutual retained $600,000 in premium. There are four other rescinded
Phoenix policies, and Phoenix has not refunded any of the premiums - these
policies are still the subject of litigation. Therefore, a truer tally is 59 policies have
lapsed, and there was a policy in the process of lapsing, which means over two-
thirds of the 84 policies have lapsed.

I have not had the opportunity to review any pricing or other discovery documents
produced by the companies involved in this litigation. If one accepts the premise
life insurance companies are in business to make a profit by assuming the risk of
premature death, the accumulation of assets, and the deployment capital for
societal needs, I have to believe the actuaries for each of the companies priced the
policies in accordance with actuarial principles and standards of practice following
the procedure as outtined in the discussion above.

Based on my analysis of the information I have considered; based on accepted
actuarial principles, and based on my knowledge of life insurance industry practice
and experience as a part of (and consulting to) life insurance company
managements, the Government's actual loss calculations for restitution do not
follow actuarial principles.

FROM AN ACTUARIAL PERSPECTIVE THE GOVERNMENT'S LOSS
CALCULATION METHOLODOGY AND LOGIC DOES NOT REFLECT HOW
INSURANCE COMPANIES DEVELOP PROFITS OR LOSSES

In following the Binday formula, the Government indicates “the actual loss
calculation was based on death benefits, commissions, and fees paid or incurred by
the carriers on the policies that were terminated because of death, lapse, or other
reason, minus premiums collected by the carriers on the policies. For active
policies the Government counted the commissions paid, but in accordance with
Binday, did not attempt to speculate what the ultimate loss or gain would be
depending on when the insured died..while there may be active policies that
become profitable, most of the active policies will be unprofitabie,”

The Government in using the Binday formula takes into consideration only some of
the pricing factors. I am not aware what information the Government requested
from the insurance companies - presumably only the factors required by the Binday
formula. I am not aware whom the Government engaged to make the loss
calculations. However, if an actuary had been involved, I have to presume ail of
the appropriate pricing factors would have been requested; the calculations would
be in accordance with actuarial principles and standards of practice. Furthermore,

12

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 14 of 23

if the insurance companies were totally aware of the need/purpose for “information”
they should have questioned why only some of the factors were requested and not

all.

By examination of “Original Government Calculations in its Sentencing
Memorandum of 2018 Exhibit 355-1", I note there are columns for “Fees*” and
“Reinsurance**”, The footnotes reference:

= Fees - “Fees generally include costs to originate and administer the policies,
including salaries, premium tax and overhead”. There is no specific
breakdown of the “Fees” - does it include all costs to originate (marketing
and underwriting, etc) and administer (policyholder service, accounting, etc)?
Does it include all taxes? These fees represent the costs of doing business as
an insurance company for which a premium is charged to adequately cover
the expenses.

s Reinsurance - “Only counted in cases where there was no death claim and
reinsurance credit”. As noted above reinsurance mitigates risk and protects
company surplus. Death claims in excess of the retention are reimbursed.
The Government calculations do not show the amount of death benefits the
insurance companies received from their respective reinsurers; it appears
each and every policy in the COT was reinsured. Therefore, it was clearly
erroneous for the Government not to include the proceeds received from the
reinsurer.

The “Commissions” column does not reflect whether charge-back of first year
commissions was assessed if the policy lapsed in the first two years. It Is a usual
practice to require agents to reimburse the company for this expense should they
sell a policy which subsequently resuits in an early lapse.

There are no columns reflecting reserves or the change in reserves from one year
to the next. When reserves increase, the financial statement effect from the
change in reserves is an expense; when reserves decrease, the financial statement
effect from the change in reserves is a negative expense. When a death benefit is
paid the NAR is paid from free surplus and the policy’s reserve is released. When a
policy is surrendered, the cash value (which is equal to or less than the full reserve)
is paid and the reserve is released. Therefore, the “true” cost of death benefits is
really less than the face amount; there is no additional cost for cash value
surrenders as the cash value is part of the reserve. The Binday formula does not
take these nuances of how an insurance company makes money into consideration.

Based on my analysis of the information I have considered; based on accepted
actuarial principles, and based on my knowledge of life insurance industry practice
and experience as a part of {and consulting to) life insurance company
managements, by not taking into considerations all pricing factors, the
Government’s actual loss calculations for restitution do not reflect how insurance
companies make money.

13

 

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 15 of 23

FROM AN ACTUARIAL PERSPECTIVE THE GOVERNMENT'S LOSS
CALCULATION METHOLODOGY AND LOGIC ARE BASED ON FALSE PREMISES

The use of the Binday formula leads the Government to conclude these insurance
companies should immediately cease doing business and not issue any more
policies - whether STOLI or otherwise. The Government suggests these insurance
companies lose money when an insured dies early, lives too long, or lapses the
policy; the suggestion is even if the policy stays active and the insured does not die,
the companies will lose money in every situation.

As noted above, insurance companies are in business to make money; actuaries
price policies to meet company profitability objectives. Actuaries make
assumptions about future anticipated experience. There is no guarantee the actual
experience unfolds exactly as the actuaries assume. Because the nature of the
initial cost to issue a policy causes the company new business strain, in renewal
years this is repaid - “even if someone dies in the first year (or a policy lapses),
that is not a fraud loss, but a cost of doing business. You have the individual who
pays one premium and dies six months later. You have a lot of money on that
policy but we don’t consider that a loss...[T]hat’s the benefit of insurance because
there’s another 900 people who paid a premium who didn’t die.“

By indicating all remaining policies are unprofitable, the Government implies once
the insurance company issues a policy, it cannot be void for fraud or, in the
alternative, the company cannot adjust the cost of the policy on a unilateral basis.
Both of these theories by the Government are patently erroneous as:

“= I am aware of litigation in which insurance companies have voided an
insurance policy for fraud after the two-year incontestability period, and

« I have been involved in litigation where the insurance company has raised
cost of insurance rates on a unilateral basis

As noted above, the nature of universal life policies permits the insurance company
to adjust the cost of insurance (subject to a maximum) and credited interest
(subject to a minimum) in accordance with policy form language. These
adjustments can be (and are being) made as long as anticipated future experience
deviates significantly from what was assumed in pricing. Companies cannot recoup
losses but are permitted to re-price for future profitability to prospectively return
(or come close to) what the company expected when the policies were priced.
Adjustments have to be applied to all policies on a uniform basis - they cannot be
applied just to certain policies. Cost of insurance and credited interest has been
adjusted by many of the companies involved in this litigation.

The Government implies all hedge fund policyholders of STOLI policies will pay the
minimum premium to keep the policy in force until the death of the insured.? Third
party investors, of which hedge funds are included, purchase polices assuming the
insured will live a limited number of years - the anticipated life expectancy.
Premiums will be paid to keep the policy in force. However, if the insured lives
longer then the anticipated life expectancy, the third party investor may lapse the

i4

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 16 of 23

policy. Of the 84 policies issued by insurance companies, two-thirds of them have
lapsed. Very few death benefits have been paid. Essentially, the insureds lived too
long.

It should be noted from the review of sentencing memorandum in both US v Moses
Neuman (Case 1:11-cr-00134-SJ) Document 196 and US v Chaim Lebovits, US
Attorney Loretta E. Lynch recommended a significant reduction in the Government's
joss calculations for restitution primarily based on the lapse assumption differential.

Based on my analysis of the information I have considered; based on accepted
actuarial principles, and based on my knowledge of life insurance industry practice
and experience as a part of (and consulting to) fife insurance company
managements, the Government’s actual loss calculations for restitution are based
on false premises.

THE AFFECTED INSURANCE COMPANIES DO NOT APPEAR TO HAVE
SUFFERED LOSSES

Judge Chatigny’s instruction to the Government with regard to restitution
requested, “I would like the government to submit a memo that provides me
with the government’s best estimate of what the active policies are likely to
mean for the companies when all is said and done, I’m not looking for expert
testimony...but I want to do what I can to avoid what might be called a
windfall...based on some kind of general probability analysis.”°

In response to Judge Chatigny, the Government states, “Given the age of the
insureds, the short remaining life expectancies, and the lack of any lapses in the
last five years, the probability that any of these active policies will lapse is close
to zero. It is not likely that investors, who have paid premiums to keep these
policies in force, will let these policies lapse as long as they remain profitable
[profitable to the investors]. From the investor’s perspective, the death benefit
will exceed the premiums paid for several more years for ali policies but one
MetLife policy. Thus, it is more probable that the carriers will pay a death
benefit on all of these active policies, which will result in an even greater actual
loss to the carriers, except of MetLife...with the exception of MetLife, it is unlikely
that the active policies will result in a windfall to the carriers.””

Notice, in both Judge Chatigny’s and the Government’s statements, they
indicate there should not be a windfall to the insurance companies. Neither
acknowledges the possibility of a loss, just not a windfall. There are several
definitions of “windfall”, all implying the same meaning; following are two
examples:

= Merriam-Webster Dictionary - an unexpected, unrelated, or sudden gain

or advantage
* Black's Law Dictionary - an unanticipated benefit, usually in the form of a

profit and not caused by the recipient

is

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 17 of 23

Neither of these definitions implies there could be a loss. The affected insurance
companies in this litigation do not appear to have suffered losses:

" They continue to collect premiums and will be expected to pay death benefits
if the insureds die or pay cash values if the policies are surrendered with
positive cash values

=" They have not filed any restitution claims in their own right

The Government document reviewed, Case 3:13-cr-0026-RNC Document 335-1
displays the status of all 84 policies - whether they lapsed, resulted in a death, or
are active. This document does not indicate the date of issue or the date of
lapse/death. It cannot be determined from this information for the in-active
policies whether they are past the BEY.

However, for the active policies, listed in the Government document reviewed, Case
3:13-cr-0026-RNC Document 423-1, the dates of issue indicate all policies are past
the BEY (beyond the normal 5-7 year period as discussed above). Being beyond
the BEY would imply the companies have replenished the new business strain from
issuing the policies and are weil on the way to earning the anticipated pricing profit.

All the policies are reinsured, The ceding companies are paying premiums to the
reinsurers. To the extent any of the active policies results in a death claim, the
ceding companies will be fully reimbursed for the portion of the death benefit
assumed by the reinsurers. If the policies remain in force, ultimately terminating
when a death benefit is paid, the continuing premium payments will provide
additional revenues to the insurance companies.

Considering the small block of 84 policies, if every one of the insureds had died, or
if all the policies had lapsed without any deaths, it is clear this isolated block of
business would have had virtually no financial impact on any of the companies
involved in this litigation. To direct restitution to the insurance companies would
constitute a significant gain, in other words a windfall.

The Binday formula is not a probability analysis - no present values are calculated;
no mortality or lapse assumptions are used. Although the Judge’s instruction was
not to look for expert testimony, it is clear an expert, an actuary, should have been
involved to determine the appropriateness of the Government’s actual loss
calculations for restitution.

Based on my analysis of the information I have considered; based on accepted
actuarial principles, and based on my knowledge of life insurance industry practice
and experience as a part of (and consulting to) life insurance company
managements, the affected companies do not appear to have suffered losses.
Therefore, it would be inappropriate to attribute erroneous loss calculations for
restitution to the Defendant.

16

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 18 of 23

I declare under penalty of perjury the foregoing is true and correct. Executed this
29" day of January 2019 at Charlotte, North Carolina.

ad.

NOR UN:

   

C Larty WV, Stern, FSA, MAAA

- Footnote references:
Society of Actuaries, LIFE PRICING STUDY NOTE “LIFE INSURANCE COSTING AND RISK
“ANALYSIS”, June 2008, pp 19-22

U.S, v Binday, 804 F.3"? 558, 595 (2™ Cir 2015) pp.595-600

“Government. Restitution Memorandum Case 3:13-cr-00226-RNC Document 423, p 3

U.S. v_Binday, 804 F.3" 558, 595 (2 Cir 2015) pp 596-597

Government's Alleged “Evils” of STOLI in Carpenter Superseding Indictment, pp 1-2
Judge Chatigny’s Statement at Sentencing, Vol II p 190

Government Restitution Memorandum Case 3:13-cr-00226-RNC Document 423, pp 4-5

17

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 19 of 23

 

 

LARRY N. STERN, FSA, MAAA
5719 Old Well House Road
Charlotte, NC 28226
704 904 8204
Istern@canterburyconsultingliic.com

Education:
Indiana University - Bloomington, Indiana
B. S. Business with Honers and Distinction, 1971
Beta Gamma Sigma Business Scholastic Honorary

Insurance Industry Recognition:
Fellow Society of Actuaries, 1983
Member American Academy of Actuaries, 1980,

Employment History:

October 2002 - Present:
Canterbury Consulting, LLC (CCL)

President

Responsible for securing reinsurance assignments from client companies to
solve balance sheet financial needs through reinsurance and capital formation.
Provide ad hoc actuarial consulting services and expert witness testimony for
client litigation support.

Here is a list of some recent engagements in which CCL has actively
participated:

» Secure for a UK ceding company client a suitable reinsurance partner for the
assumption of a large payout annuity block of in-force business (£450 mili
reserve value)

o CCLis assisting another UK ceding company client to secure a similar
reinsurance partner for a large payout annuity block of in-force business
(£700 mil reserve value)

» Secure for a US ceding company client reinsurance on new business
variable annuity production (base contract and living benefit riders).
Initially, this reinsurance cover was for a 5% quota share with one
reinsurer; within three years CCL was instrumental in creating a pool of
three reinsurers wherein 45% of new business was reinsured

1

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 20 of 23

 

*» CCL is pursuing a similar reinsurance structure on behalf of several other US
ceding company clients for their variable annuity in-force and new business
living benefit riders

« Secure for a U S corporate client reinsurance of term insurance redundant
reserves (XXX) for two subsidiaries with an offshore reinsurer,

» Assist and direct client activities to form an onshore/offshore captive
reinsurance subsidiary for reinsurance of term insurance redundant reserves
and secure long-term LOC financing (for two clients)

* Perform the duties of Appointed Actuary for several Bermuda based
insurers/reinsurers

» Secure for a U S ceding company client risk-based capital relief invoiving a
$1.2 bil in-force block of deferred annuities.

* Provide consulting actuarial services for a U S life insurance client to develop
cash flow testing projections

=" Provide actuarial services as a consulting/testifying expert witness in several
insurance/reinsurance-related litigations

August 2000 - September 2002:

Scottish Annuity & Life Holdings

Executive Vice President and Group Head, Financial Solutions
Grand Cayman Location (August 2000 — January 2001)
Charlotte, NC Location (February 2001 - December 2001)

Direct responsibility for the business and financial results of the financial
reinsurance line of business for the Scottish Annuity & Life Holdings group of
companies. From August 2001 to December 2001 Chief Corporate Actuary -
oversight of all actuarial functions enterprise-wide. Serves as a member of top
management’s team for strategy planning and implementation.

President, Scottish Solutions (January 2002 - September 2002)
This was a newly formed reinsurance intermediary subsidiary. Responsible for

securing reinsurance assignments from client companies to solve balance sheet
financial needs through reinsurance and capital formation.

March 1991 - July 2000:

Tillinghast - Towers Perrin

Principal and Consulting Actuary
Hartford, CT (March 1991 - December 1995)
Indianapolis, IN January 1996 - July 2000)

Practice leader in product development and specialized in areas of marketing
and corporate management strategy; Interest-sensitive, variable and traditional
life insurance and annuity product development; structured settlements; cash
fiow and financial projection analysis; and expert witness testimony for client

2

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 21 of 23

 

litigation support. Served as an approved actuary for several Bermuda and Isle
of Mann life insurance and reinsurance companies.

March 1983 - March 1991:
United Presidential Life Insurance Company
Kokomo, IN

_ Senior Vice President and Chief Actuary

Responsible for all facets of actuarial work for the company, and actively
participated in underwriting and reinsurance functions. Served as a member of
top management’s team for strategy planning and implementation. Asa
member of the company’s investment committee, contributed in decisions to
establish investment choices and setting interest-crediting rates for interest-

sensitive products.

March 1981 - March i983:
Durham Life Insurance Company
Raleigh, NC

Associate Actuary, Individual Product Development

June 1971 - March 1981:
State Life Insurance Company
Indianapolis, IN

Various actuarial positions beginning with Actuarial Student to Assistant Actuary
and Manager of the Actuarial Department

Insurance Industry related activities:

« Served as Chairperson of the Society of Actuaries Product Development Section
November 2000 - October 2001;

« Served as Chairperson of the Society of Actuaries Entrepreneurial Actuaries
Section November 2009 - October 2010;

« Served as Chairperson of the Society of Actuaries Reinsurance Section
November 2010 - October 2011;

» Served as Chairperson of Society of Actuaries Nominating Committee November
2013 - 2014;

« Served as Chairperson of the American Academy of Actuaries Reinsurance
Subcommittee January 2011 - December 2011.

A frequent speaker at industry meetings and seminars and has authored many articles
appearing in the National Underwriter, Best’s Review, Loma Resource, and Society of
Actuaries periodicals.

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 22 of 23

 

University related activities:

Queens University (Charlotte) Entrepreneur Leadership Circle - an invitation
only group of 50 local entrepreneurs who assist students in the McColl Schoo! of
Business; mentoring two graduate students

University of North Carolina, Charlotte (UNCC) - acting as an informal advisor
to risk management/finance/economics students as mentor and quest speaker
University of California, Santa Barbara - member of the advisory board for the
Center for Financial Mathematics and Actuarial Research

Columbia University - assisting in the planning for a soon to be created
graduate program in risk management studies

Indiana University Alumni Association, Charlotte Chapter - board member and
chair of scholarship committee

 
Case 3:13-cr-00226-RNC Document 443-3 Filed 02/08/19 Page 23 of 23

 

Exhibit B

 

 

Documents reviewed in preparation of Larry N Stern report dated Jan 28, 2019

 

 

1. Society of Actuaries, LIFE PRICING STUDY NOTE “LIFE INSURANCE COSTING
AND RISK ANALYSIS”, June 2008

 

2. Government Restitution Memorandum, Case 3:13-cr-00226-RNC Document
423

 

3. Government Restitution Extension, Case 3:13-cr-00226-RNC Document 420

 

4. Judge Chatigny’s Statement at Sentencing, There Should be no “Windfall for
the Carriers”

 

5. Government's Alleged “Evils of STOLI” in Carpenter Superseding Indictment

 

6. Original Government Calculations in its Sentencing Memorandum of 2018, Case
3:13-cr-00226-RNC Document 355-1

 

7. Charter Oak Trust Comparison of Government Numbers, Exhibit 5 Revised

 

8. Charter Oak Trust Audited Version, COT Numbers v LA Numbers

 

9. Charter Oak Trust Calculations of the 18 Active Policies using the Government's
Numbers, Case 3:13-cr-00226-RNC Document 423-1

 

10.Lebovits New York Post Article stating it was a $500 Million Scheme, February
4, 2011

 

11.Neuman Sentencing Memorandum, January 17, 2014, Case 1:11-cr-00134-S])
Document 196

 

12.Lebovits Sentencing Memorandum, April 9, 2015, Case 1:11-cr-00134-SJ-SMG
Document 300

 

13.United States vy Quatrella, Second Circuit Opinion, United States v Quatrelila,
722 Fed. Appx. 64 (2018)

 

14.Government Wall Street Journa/ Article Submitted in United States v Quatrella,
United States v Quatrella, 722 Fed. Appx. 64 (2018)

 

 

15.U.S. v Binday Cite as 804 F.3" 558 (2™ Cir. 2015)

 

 

 
